Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Justin Van Pelt, et al, *
Plaintiffs *

v. * Case No. 1:19-cv-00711-BPG
Giuseppe’s, Inc., et al. *
Defendants *
/

 

JOINT MOTION FOR APPROVAL OF
FLSA SETTLEMENT AGREEMENT

Plaintiffs, Justin Van Pelt (“Van Pelt”), Richard Keller (“Keller”), Johnathan Taylor (“J.
Taylor”), and Katherine Taylor (“K. Taylor) (collectively, the "Plaintiffs”), together with
Defendants Giuseppe’s, Inc, (“Giuseppe’s”) , Mark E, Witt (“M. Witt”) and Laura A. Witt (“L.
Witt”) (collectively, the “Defendants”), jointly move this Court for an Order granting an
approval of a Settlement Agreement reached in this Fair Labor Standards Act (“FLSA”) action.!

In support of the foregoing, the parties submit the following:

1. Within three years preceding the filing of this lawsuit, the four Plaintiffs alleged
that they worked at various times and in various capacities at the Giuseppe’s located in
Frostburg, Maryland.

2. Plaintiff Van Pelt alleged that he was not not paid minimum wages and overtime

for his work and all of the Plaintiffs alleged unpaid overtime.

 

! Plaintiffs also brought supplemental claims under the Maryland Wage/Hour Law, Md. Ann. Code § 3-401]
et seq. (“MWHL”), and the Maryland Wage Payment and Collection Law, Md. Ann. Code § 3-501 et seq.
(“MWPCL”), As discussed in § 11, infra, there is a requirement that FLSA settlements be supervised by the Court
or by the U.S. Department of Labor. However, there is no corresponding requirement that settlements for MWHL
or MWPCL be judicially approved. Therefore, the focus on this Motion is on the FLSA claims brought by the

Page 1

 

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 2 of 9

3, After filing an Answer to this lawsuit, counsel for Plaintiffs and Defendants
engaged in written discovery. Prior to responding to Plaintiffs’ requests, Defendants provided
Plaintiffs payroll records for all four Plaintiffs along with a settlement offer.” (Ex. 1).

4, Defendants offered Plaintiffs a settlement equal to three times the unpaid wages,
including liquidated damages under the FLSA (and additional damages under the Maryland
Wage Payment and Collection Law (“MWPCL”), for each Plaintiff, as well as reasonable
attorneys’ fees,

5. Plaintiffs’ counsel conducted a thorough review of the payroll records provided
by Defendants and concluded that the settlement amounts offered by Defendants is equal to the
unpaid wages, including liquidated damages under the FLSA, for each Plaintiff. Plaintiffs
agreed with Defendants that the settlement amounts were properly calculated based on actual
damages to each Plaintiff.

6. As per the attached Settlement Agreement (Ex. 2), Plaintiff Van Pelt will recover
$1,188.50, which is 3x the amount of unpaid overtime and minimum wages alleged by Plaintiff
Van Pelt.

7. As per the attached Settlement Agreement (Ex. 2), Plaintiff Keller will recover
$5,664.96, which is 3x the amount of unpaid overtime alleged by Plaintiff Keller, see Ex, 1.

8. As per the attached Settlement Agreement (Ex. 2), Plaintiff J, Taylor will
recover $469.83 which is 3x the amount of unpaid overtime alleged by Plaintiff J. Taylor, see

Ex, 1.

9, As per the attached Settlement Agreement (Ex. 2), Plaintiff K, Taylor will

 

Plaintiffs, as that claim is the only claim that requires judicial approval,
2 The parties subsequently consented to a temporary hold on continued discovery while settlement talks
were ongoing to avoid unnecessary expenses.

Page 2

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 3 of 9

recover $2,049.82, which is 3x the amount of unpaid overtime alleged by Plaintiff K. Taylor,
see Ex. 1,

11. Generally speaking, “Jujnder the FLSA, ‘there is a judicial prohibition against the
unsupervised waiver or settlement of claims.’ ” Kianpour v. Restaurant Zon, Inc., et al., DEC
11-0802, 2011 WL 5375082, *2 (D. Md. Nov. 4, 2011) (queting Taylor v. Progress Energy,
Inc., 493 F.3d 454, 460 (4" Cir. 2007). “Nevertheless, ‘{cjlaims for FLSA violations can ... be
settled when the settlement is supervised by the [Department of Labor] or a court.’ ” Id.
(quoting Taylor, 415 F.3d at 374 (alterations in original); see also Gionfriddo et al. v. Jason
Zink, ELC, et al., RDB 09-1733, 2011 WL 2791136, *2 (D. Md. July 15, 2011) (“Settlement
agreements that resolve claims pursuant to the FLSA must receive court approval.”). In
general, Courts review FLSA settlements to ensure a fair and reasonable resolution of a bona
fide dispute. Duprey v. Scotts Co. LLC, No. PWG-13-3496, 2014 WL 2174751, at *2 (D. Md.
May 23, 2014). Although the Fourth Circuit has not directly addressed the factors to be
considered in approving FLSA settlements, “district courts in this circuit typically employ the
considerations set forth by the Eleventh Circuit” in Lynn’s Food Stores v. United States, 679
F.2d 1350, 1354 (11" Cir. 1982). Saman v. LBDP, Inc., No. DKC-12-1083, 2013 WL
2949047, at *3 (D. Md. June 13, 2013) (citing Hoffinan v. First Student, Inc., No. WDQ-06-~
1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23, 2010); Lopez v. NTI, LLC, 748 F.Supp.2d
471, 478 (D.Md.2010)). The settlement must ‘reflect ] a fair and reasonable resolution of a
bona fide dispute over FLSA provisions,’ which includes a finding with regard to (1) whether
there are FLSA issues actually in dispute, (2) the fairness and reasonableness of the settlement
in light of the relevant factors from Rule 23, and (3) the reasonableness of the attorneys’ fees, if

included in the agreement.” Duprey, 2014 WL 2174751 at *2 (citing Saman, 2013 WL

Page 3

 

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 4 of 9

2949047 at *3), See also Lomascolo v. Parsons Brinckerhoff Inc., No. 08-1310, 2009 WL
3094955, at *10 (E.D. Va. Sept. 28, 2009); Lane v. Ko-~Me, LLC, No. DKC-10-2261, 2011 WL
3880427, at *2-3 (D. Md. Aug. 31, 2011)). “These factors are most likely to be satisfied where
there is an “assurance of an adversarial context’ and the employee is ‘represented by an attorney
who can protect [his] rights under the statute.’ ” Duprey at *2 (citing Lynn’s Food Stores, 679
F.2d at 1354),

12, However, neither the Fourth Circuit nor any Judge in this District has addressed
the issue of what review is necessary where, as here, the parties agree that the settlement
represents full relief under the FLSA. The parties submit that when an employee is receiving
full compensation under the FLSA, a lesser degree of judicial scrutiny is required. Silva v.
Miller, 307 Fed. Appx. 349, *2 (11 Cir. 2009) (“We do not say what, if any, judicial oversight
applies under Lynn’s Food when full satisfaction of the FLSA is made”); Crooms v. Lakewood
Nursing Cnir., Inc., 2008 WL 398933, *1 (M.D. Fla. 2008) (“When the defendant represents
that it has offered the plaintiff at least full compensation of his claim, and the plaintiff has not
disputed that representation, the case does not involve a compromise and there is no need for
judicial scrutiny.”); Mackenzie v. Kindred Hospitals East, LLC, 276 F.Supp.2d 1211, 1217
(M.D. Fla. 2003). The Court’s approval process is complete so long as the Court is satisfied
that an FLSA Plaintiff is receiving full relief.

13. The parties represent that full and complete relief is being made with respect to
Plaintiffs’ FLSA minimum wage and overtime claims and thus a full review of all of the typical
factors is not required.’ This is especially true considering that Defendants have offered 3x the

full amount of actual damages suffered by Plaintiffs, which is the same amount Plaintiffs would

 

3 While Defendants have agreed to pay 3x the amount of unpaid wages as calculated by Plaintiffs,

Page 4

 

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 5 of9

recover if Plaintiffs received a judgment in their favor on all claims.

14, There remains two additional issues requiring the Court’s attention: (1) the
maintenance of continuing jurisdiction over this case to supervise the settlement payments; and
(2) approval of the Attorneys’ Fees and Costs.

{5. With respect to the issue of continuing jurisdiction, the parties have agreed to
request that the Court maintain continuing jurisdiction over this case to supervise the settlement
payments. This provision fulfills the Court’s proper supervisory role in assuring that no FLSA
case is dismissed absent fair and reasonable wage payment to plaintiff workers. The parties
bring to the Court the following paragraph set forth in the Settlement Agreement:

16. CONTINUING JURISDICTION. The Parties agree, and the Court by its approval

of this Agreement agrees, that the Court shall have continuing jurisdiction to enforce the

terms of this Agreement, resolve any disputes arising out of the Agreement, and
supervise all payments by the Defendants of all consideration to the Plaintiffs and

Plaintiffs’ counsel. Within fifteen (15) days after the last payment made to Plaintiffs

and Plaintiffs’ counsel by Defendants, the Parties agree to file a Notice of Stipulated

Dismissal with the Court, dismissing this Lawsuit against the Defendants with

prejudice. The Parties further agree to execute and/or have executed by their respective

counsel, any such additional documents as may be reasonably necessary to effectuate
the dismissal with prejudice of this Lawsuit against the Defendants.

By approving this Settlement Agreement, the Court is agreeing to maintain continuing
jurisdiction over this case, and once final payment is made, counsel will so notify the Court and
the case shall be dismissed with prejudice. (Appropriate language is set forth in the proposed
Order attached hereto to this Motion).

16. Finally, there remains the issue of Attorneys’ Fees and Costs. “[Wyhere a
proposed settlement of FLSA claims includes a provision regarding attorneys’ fees, the

reasonableness of the award must also ‘be independently assessed, regardless of whether there

is any suggestion that a conflict of interest taints the amount the wronged employee recovers

 

Defendants’ do not admit to liability. See {9 of the Settlement Agreement.

Page §

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 6 of 9

under a settlement agreement.’” Saman, 2013 WL 2949047, at *3 (quoting Lane, 2011 WL
3880427, at *3); see also Kianpour, 2011 WL 5375082, at *3. “In making that assessment,
courts typically ‘use the principles of the traditional lodestar method as a guide.’” Lane, 2011
WL 3880427, at *3 (citation omitted). The lodestar amount is “defined as a reasonable hourly
rate multiplied by hours reasonably expended.” Riveros v. WWK Construction, Inc., No. PIM
15-193, 2015 WL 5897749, at *4 (D. Md. Oct. 5, 2015) (citation omitted),

17. Under the Settlement Agreement, Plaintiffs’ counsel would receive $10,000.00
for Attorneys’ Fees and Costs incurred. See Ex. 2. Both parties submit that attorneys’ fees and
costs were negotiated separately and only after a resolution was reached with respect to the
Plaintiffs’ settlement outcomes.’ Given the full and uncompromised relief to the Plaintiffs as to
their respective minimum wage and overtime claims, and the fact that fees and costs were
negotiated separately and secondarily to the Plaintiffs’ personal outcome, judicial scrutiny of
the amount of fees and costs to be paid is likewise not necessary. °

18. Nevertheless, to the extent that the Court desires to carefully review the
proposed fee and cost award for reasonableness, Plaintiffs’ counsel submits a Declaration
together with a detailed billing statement. (Ex. 3). As detailed in this billing statement,

Howard B. Hoffman has worked on Plaintiffs’ claims at the hourly rate of $400.00,° and has

 

Defendants agreed to pay 3x the Plaintiffs’ losses and a certain amount of attorneys’ fees. Additional
negotiations took place and the parties agreed on repayment attorneys’ fees and costs at a slightly higher amount.
i Ha motion demonstrates that a proposed fee award was agreed upon separately and without regard to the

amount paid to the Plaintiffs, then unless there is reason to believe that the Plaintiff’s recovery was somehow
adversely affected by the amount of fees to be paid to the attorney, the Court will approve the settlement without
separately considering the reasonableness of the fee to be paid to Plaintiffs’ counsel, Kianpour, 201] WL 5375082
at *3 (citation omitted) (quotation omitted); see also Phelps v. Detail USA, Inc., 2012 WL 254113, at *2 (M.D. Fla.
Jan. 19, 2012) (*{Wlhen attorney’s fees are negotiated separately from payment to plaintiff(s), ‘an in depth
analysis fof the reasonableness of the fees] is not necessary unless the unreasonableness is apparent from the face
of the documents.’”} (citation omitted).

6 Mr. Hoffman has nineteen years of relevant legal experience. See Ex. 3, 915. The requested hourly rate
— $400 an hour — fall within the range specified by Appendix B of the Local Rules for the United States District
Court for the District of Maryland and was recently awarded to Hoffman in Jackson ef al. v. Egira, LLC, et al,

Page 6

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 7 of 9

worked 9.9 hours. See id 44. Scott E. Kraff, an associate attorney employed by Hoffman,
who is an experienced and capable attorney admitted in the State of Maryland, worked on
Plaintiffs’ claims at the hourly rate of $205.00, and has worked 16,7 hours. See Ex. 3. Jordan
5. Liew, another associate attorney employed by Hoffman, who is an experienced and capable
attorney admitted in the State of Maryland, worked on Plaintiffs’ claims at the hourly rate of
$205.00, and has worked 7.3 hours. See Ex. 3. Additionally, Gregory B. Herbers, an associate
attorney formerly employed by Hoffman who is an experienced and capable attorney admitted
in the State of Maryland, worked on Plaintiffs’ claims at the hourly rate of $205.00, and has
worked 16.7 hours. See Ex. 3.

In addition to the above, costs in this case amount to a total of $525.00. See Ex. 3 45.
As such, the total amount of attorneys’ fees and expenses incurred by Plaintiffs’ counsel in this
litigation as of July 8, 2019 is approximately $11,857.50 in fees and $525.00 in expenses).
(This will increase as counsel has continuing obligations in this case, even if this Settlement
Agreement is approved). In light of these figures, the amount of attorneys’ fees and costs that
Plaintiffs counsel would receive under the Agreement is reasonable under the lodestar
evaluation, and in fact represents a reduction and compromise in the amount of attorneys’ fees

and costs claimed by counsel (a discount of $2,382.50 to be precise).

 

RDB 14-3114, 2016 WL 5815850 (D. Md. Oct. 5, 2016), where the Court overruled objections to the claimed
hourly rate of $400. Specifically, L.R. Appendix B provides that an attorney who has been admitted to the bar
between fifteen and nineteen years may reasonably charge an hourly rate between $275 and $425 while an attomey
who has been admitted to the bar for twenty years or more may reasonably charge an hourly rate between $300 and
BATS,

Page 7

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 8 of 9

Wherefore, the parties request that this Court approve the proposed Settlement

Agreement, and appropriate to approve of and assist the parties in implementing the terms of

the Settlement Agreement.

Respectfully submitted,

/s/ (with permission)
Roy Lyford-Pike, Esq. (Bar No. 19836)
Signed by Howard B. Hoffman with permission of
Roy Lyford-Pike, Esq.
Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Silver Spring, Maryland 20910
301-587-9373
ripike@zagfirm.com

Attorney for Defendants

/sf
Howard B. Hoffman, Esq. (Bar No. 25965)
Scott E, Kraff, Esq. (Bar No. 20899)
Jordan 8. Liew, Esq. (Bar No. 20509)
Hoffman Employment Law, LLC
600 Jefferson Plaza, Ste. 204
Rockville, Maryland 20852
301-251-3752

skraff@hoholaw.com
bhoffman(@hoholaw.com

jliew@hoholaw.com

Attomeys for Plaintiffs

Page 8

 
Case 1:19-cv-00711-BPG Document 22 Filed 07/08/19 Page 9 of 9

CERTIFICATE OF SERVICE
I hereby certify that on this 8" day of July, 2019, a copy of the foregoing Joint Motion
for Approval of FLSA Settlement Agreement, along with all Exhibits and other attachments,
was filed via the Electronic Case Filing System (ECF) maintained by the U.S, District Court for

the District of Maryland, and is available for viewing and downloading from the ECF system.

/s/
Howard B. Hoffman

Page 9

 
